In a petition for rehearing the plaintiffs quote the opening clause of the amendment of April 8, 1911, [Stats. 1911, p. 821], to section 1410 of the Civil Code. The section formerly read as follows: "The right to the use of running water flowing in a river or stream or down a cañon or ravine may be acquired by appropriation." By the amendment this was prefaced by the following declaration: "All water or the use of water within the state of California is the property of the people of the state of California." This, it is claimed, is contrary to the doctrine declared and followed in the opinion of this court herein. This section was not cited in the briefs upon which the case was submitted. We refer to it now solely in order to show that it has no application to the case. All the water-rights which were in dispute in the case arose and were acquired by and under appropriations made long before the passage of the amendment aforesaid. It ought not to be necessary to remind any one that a law of this character is not retroactive, or that it cannot operate to divest rights already vested at the time it was enacted. The amendment may possibly be effective as a dedication to general public use of any riparian rights which the state, at the time it was enacted, may still have retained by virtue of its ownership of lands bordering on a stream, rights *Page 176 
in the stream which it would in such cases have in common with owners of other abutting land. It could not affect the riparian rights of the other owners, nor the rights of any person or corporation claiming under them, nor rights previously acquired from riparian owners by prescription, nor rights acquired from the state prior to that time by appropriation under the code, in reliance upon the implied offer of the state to allow its riparian rights to be acquired in that manner, as indicated in the opinion.
The petition for a rehearing is denied.